Citation Nr: 1414749	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-40 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper back disability.  

2.  Entitlement to service connection for an upper back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In a September 2010 rating decision, the RO granted service connection for degenerative disc disease, lumbar spine.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to service connection for an upper back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 rating decision, in pertinent part, the RO denied entitlement to service connection for an upper back disability.  The Veteran did not appeal the decision and now new and material evidence was submitted within the appeal period.
2.  The evidence received since the November 1997 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for an upper back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In a November 1997 rating decision, the RO denied entitlement to service connection for an upper back disability.  The Veteran was notified of the decision and her appellate rights, but did not appeal.  New and material evidence was not received prior to expiration of the period to appeal.  The November 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also 38 C.F.R. § 3.156(b) (2013).
The Board recognizes the Veteran's contention that she did not receive notification of the November 1997 rating decision or that the letter was sent to the wrong address.  The notification letter attached to the rating decision listed the street address as "Ponderhorn" instead of "Powderhorn" as listed on the Veteran's application for VA benefits.  However, the remainder of the address was correct and there is no evidence that the letter was returned as undeliverable.   There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (with respect to procedures at the Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption to procedures at the RO).  Here, the presumption of regularity has not been rebutted because there is no clear evidence that the Veteran did not receive notification of the November 1997 rating decision.  The November 1997 rating decision remains final.  

In September 2008, the Veteran requested that the claim for service connection for an upper back disability be reopened.  

At the time of the prior final rating decision, the evidence included the Veteran's service treatment records and her application for VA benefits.  The RO denied the claim for service connection because the Veteran's claim was not well grounded.  It was noted that there were no complaints of upper back pain noted in the medical records.  The Board observes that there was no diagnosis of a disability at the time of the November 1997 rating decision.  

Evidence associated with the claims file since the November 1997 rating decision includes the Veteran's statements and hearing testimony, private medical treatment records, and an August 2010 VA examination report.  

The August 2010 VA examination report is new because it was not considered at the time of the prior final rating decision.  The evidence is material as it indicates that the Veteran has a current disability and the evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for an upper back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an upper back disability is reopened, and to that extent only, the appeal is granted. 


REMAND

The Veteran was provided a VA examination in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner provided a negative nexus opinion and explained that the service records were silent for cervical spine treatment or injury and there was a "silent" significant interval from service for management of cervical disc disease.  However, contrary to the examiner's reasoning, a January 1997 service treatment record indicated that the Veteran reported sharp pain in her upper back when she fell off of the stairs.  She had limited range of motion and was assessed with a contusion.  In addition, the Veteran complained of upper back pain shortly after separation from active service as noted in her July 1997 application.  The examiner's opinion is based on an inaccurate predicate and; therefore, the opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  A new opinion is required.  See Barr, id.  

The Veteran testified that she received private medical treatment for her upper back shortly after separation from active service.  On remand, she should be given the opportunity to submit release forms so that VA may request records on her behalf.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter and provide VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disability on appeal.  If private records are identified, make two attempts for the records or make a finding that a second request is not required as the records do not exist or a second request would be futile.  The Veteran should be properly notified of any non-response/negative response.  See 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination to determine the etiology of her upper back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file and the examination, the examiner is requested to:

Express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that an upper back disability had its onset in active service or was otherwise caused by or related to active service.

In providing the aforementioned opinion, please discuss the January 1997 service treatment record wherein the Veteran complained of upper back pain and the Veteran's statements regarding the continuity of her pain as well as her report of upper back pain shortly after separation from active service.  

A complete rationale for all opinions must be provided.

3.  After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


